 



Exhibit 10.38
EXECUTION COPY
Agreement No: 750-03610-2002
TELESERVICE MASTER AGREEMENT
FOR
Call Center Customer Services
between
Cellco Partnership d/b/a Verizon Wireless
and
APAC Customer Services, Inc.
Proprietary and Confidential.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002
TABLE OF CONTENTS

         
1. PARTIES
    5  
 
       
2. TERM
    5  
 
       
3. DEFINITIONS
    5  
 
       
4. SCOPE
    6  
 
       
5. ORDERS
    7  
 
       
6. PAYMENT AND BILLING
    7  
 
       
7. RECORDS AND AUDITS
    9  
 
       
8. ACCEPTANCE
    10  
 
       
9. WARRANTIES, SERVICES & SUPPORT
    10  
 
       
10. TERMINATION
    12  
 
       
11. INFRINGEMENT
    13  
 
       
12. CONFIDENTIAL INFORMATION
    14  
 
       
13. PUBLICITY AND DISCLOSURE
    14  
 
       
14. COMPLIANCE WITH LAWS
    14  
 
       
15. FORCE MAJEURE
    15  
 
       
16. ASSIGNMENT
    15  
 
       
17. TAXES
    15  
 
       
18. SUBCONTRACTING
    16  
 
       
19. PLANT AND WORK RULES AND RIGHT OF ACCESS
    16  
 
       

Proprietary and Confidential.

 

2



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

         
20. INDEMNIFICATION
    17  
 
       
21. INSURANCE
    18  
 
       
22. RELATIONSHIP OF PARTIES
    19  
 
       
23. NOTICES
    19  
 
       
24. NONWAIVER
    20  
 
       
25. SEVERABILITY
    20  
 
       
26. LIMITATION OF LIABILITY
    21  
 
       
27. SECTION HEADINGS
    21  
 
       
28. SURVIVAL OF OBLIGATIONS
    21  
 
       
29. CHOICE OF LAW AND JURISDICTION
    21  
 
       
30. ENTIRE AGREEMENT
    21  
 
       
31. SIGNATURES
    22  
 
       
EXHIBIT A STATEMENT OF WORK Call Center General Services Project
    23  
 
       
1. SCOPE OF SERVICES
    23  
 
       
2. QUALITY STANDARDS
    25  
 
       
3. SECURITY
    26  
 
       
4. FRAUD
    26  
 
       
5. CARE OF PROPERTY
    26  
 
       
6. STAFFING AND SCHEDULING
    26  
 
       
7. DISASTER RECOVERY PLAN
    30  
 
       
8. COMPANY CALL CENTER(S)
    30  
 
       
9. SYSTEMS AND DATA
    31  
 
       
10. COLLATERAL AND MATERIALS
    32  
 
       
11. TRAINING AND RECRUITMENT
    29  
 
       

Proprietary and Confidential.

 

3



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

         
12. PROGRAM MANAGEMENT
    33  
 
       
13. REPORTING AND ANALYSIS
    34  
 
       
14. ESCALATION PROCEDURES
    34  
 
       
Attachment A1 — Description of Programs
    35  
 
       
EXHIBIT B FORM AUTHORIZATION LETTER FOR A DELIVERABLE PROJECT
    37  
 
       
EXHIBIT C NON-DISCLOSURE
    39  
 
       
EXHIBIT D RATE SCHEDULE
    41  
 
       
EXHIBIT E SERVICE LEVEL COMMITMENTS
    42  
 
       
EXHIBIT F REPORTING STANDARDS
    46  
 
       
EXHIBIT G ESCALATION PROCESS
    50  
 
       
EXHIBIT H QUALITY SURVEY FORM
    50  
 
       
EXHIBIT I QUALITY STANDARDS
    48  
 
       
EXHIBIT J SECURITY REQUIREMENTS
    54  
 
       
EXHIBIT J-1 INDIVIDUAL REPRESENTATIVE RESPONSIBILITIES
    59  
 
       
EXHIBIT K VERIZON WIRELESS CLAIMS WAIVER
    60  
 
       
EXHIBIT L CUSTOMER SERVICE REPRESENTATIVE (“CSR”) JOB PROFILE
    61  
 
       
EXHIBIT M TECHNOLOGY REQUIREMENTS
    62  
 
       
EXHIBIT N SCHEDULE OF AUTHORIZATIONS
    66  
 
       

Proprietary and Confidential.

 

4



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002
MASTER AGREEMENT FOR CALL CENTER CUSTOMER SERVICES

1.  
PARTIES.

This Master Agreement for Call Center Customer Services (“Agreement”) is made
between APAC Customer Services, Inc., an Illinois corporation, with offices at
Six Parkway North, Deerfield, Illinois 60015 (“Company”) and Cellco Partnership
d/b/a Verizon Wireless, a Delaware general partnership, having an office and
principal place of business at 180 Washington Valley Road, Bedminster, New
Jersey 07921 on behalf of itself and its Affiliates (“Verizon Wireless”).
An Affiliate that issues an Order may enforce the terms and conditions of this
Agreement with respect to any Service purchased by such Affiliate as though it
were a direct signatory to the Agreement.

2.  
TERM.

This Agreement shall commence as of February 1, 2003 (the “Effective Date”).
Unless terminated in accordance with Section 10 this Agreement shall continue in
effect until January 31, 2004 (the “Initial Term”). This Agreement may be
renewed for additional one (1) year terms with the mutual agreement of both
Parties upon sixty (60) days prior written notice from Verizon Wireless (a
“Renewal Term”).

3.  
DEFINITIONS.

The terms defined in this Section shall have the meanings set forth below
whenever they appear in this Agreement, unless the context in which they are
used clearly requires a different meaning or a different definition is described
for a particular Section or provision:

3.1  
“Affiliate” means an entity that controls, is controlled by, or is under common
control of Verizon Wireless.
  3.2  
“Service” shall mean the work described in the Statement of Work attached hereto
as Exhibit A.
  3.3  
“Order” means a service order, authorization letter, or other written
communication and/or electronic transmission that Verizon Wireless may deliver
to Company for the purchase of Service.
  3.4  
“Authorization Letter” shall mean any letters issued from time to time by
Verizon Wireless and accepted by Company in the form appended hereto as Exhibit
B.
  3.5  
“Project” shall mean the work described in and authorized by an Authorization
Letter.
  3.6  
“Project Leader” shall mean the single point of contact appointed by Verizon
Wireless in an Authorization Letter issued by Verizon Wireless under this
Agreement.
  3.7  
“Parties” shall mean the parties that enter into this Agreement.

Proprietary and Confidential.

 

5



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

4.  
SCOPE.
  4.1  
This Agreement does not by itself order any Services. Company shall furnish
Services to Verizon Wireless in accordance with the Statement of Work attached
hereto as Exhibit A, and as specified in Authorization Letters issued in
accordance with Section 5 of this Agreement. Upon receipt of an Order, Company
shall provide Services, in accordance with the terms and conditions of this
Agreement.
  4.2  
This Agreement is nonexclusive and shall not be construed to require Verizon
Wireless to purchase any specific amount of Service from Company.
  4.3  
The Services will be provided subject to the terms and conditions of this
Agreement, including any applicable Authorization Letter(s). Each Authorization
Letter shall be deemed to include by incorporation, the applicable Statement of
Work for the Project detailing the material terms of the Services. In the case
of a conflict between this Agreement and an Authorization Letter issued
hereunder, the terms of this Agreement shall control. Notwithstanding any other
provision of this Agreement to the contrary, the provisions of this Agreement
shall apply to all Authorization Letters (including Statements of Work) between
Company and Verizon Wireless unless the Parties expressly agree by written
modification to this Agreement, signed by the persons who executed this
Agreement or their respective successors or supervisors, that certain provisions
of this Agreement shall not apply.
  4.4  
Location of Call Center(s). Unless otherwise specifically provided in the
Authorization Letter:

  a.  
All Company employees, contractors and/or agents providing Services under this
Agreement shall be located at the Company call center(s), which shall be located
within the United States (“Company Facilities”);
    b.  
Company, including, but not limited to, its contractors and agents, shall not
provide, direct, control, supervise or manage any Services, pursuant to this
Agreement or any Authorization Letter, through facilities located outside of the
United States; and

  c.  
No data relating to any such Service shall be stored, at, in or through a site
located outside of the United States.

4.5  
CPNI. Company shall comply with all applicable FCC rules and regulations
governing access to and storage of Customer Proprietary Network Information
(“CPNI”), as defined in 47 U.S.C. § 222 (h)(1) and 47 C.F.R. § 64.2003(c).
  4.6  
Access by or Disclosure to Foreign Governmental Authorities. Company shall
immediately notify Verizon Wireless if it receives a request from a foreign
government, entity or individual for access to or disclosure of any
telecommunications or subscriber related information whatsoever. Company shall
not provide such access or disclosure without the express written consent of the
United States Department of Justice (“DOJ”) or the authorization of a court of
competent jurisdiction in the United States.

Proprietary and Confidential.

 

6



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

4.7  
Implementation and Testing. Upon implementation of the systems required to
perform the Services hereunder at the Company Facilities with respect to any
Project or stage of a Project, the Parties shall perform testing to ensure the
Company and Verizon Wireless equipment serving the particular Project is
properly installed and operational for training purposes and prepared to handle
live operation immediately following training. Verizon Wireless may conduct such
testing as it deems appropriate and/or necessary to evaluate the Company
representatives and/or the Services, at its discretion. A Service shall not be
considered accepted by Verizon Wireless unless and until the Service meets the
applicable Service Level Commitment(s) defined in Exhibit E. In the event the
Service is not performing in accordance with Service Level Commitment(s), the
Parties shall resolve the problem prior to the commencement or further
deployment of Service, as the case may be, unless otherwise agreed to by the
Parties.
  5.  
ORDERS.
  5.1  
Company shall furnish Service as specified in Letters of Authorization issued
from time to time by Verizon Wireless and accepted by Company, hereinafter
referred to as an “Authorization Letter”. Verizon Wireless shall from time to
time issue Authorization Letters in the form appended hereto as Exhibit B,
setting forth in detail the specific tasks to be performed and the time frame in
which they are to be performed. Verizon Wireless shall appoint a Project Leader
in each Authorization Letter issued by Verizon Wireless under this Agreement.
  5.2  
Such Authorization Letter will become effective upon countersignature by an
authorized representative of Company and delivery to Verizon Wireless and become
part of the Agreement. Verizon Wireless may cancel an Authorization Letter at
any time before counter-signature upon notice to Company and after
counter-signature, in accordance with Section 10, below. It is expressly
understood and agreed that this Agreement is intended solely to establish
uniform and consistent terms and conditions for any Authorization Letter(s)
Verizon Wireless may choose to issue to Company, that Verizon Wireless is not
obligated to issue any Authorization Letter(s) to Company, that this Agreement
does not grant Company an exclusive privilege to provide to Verizon Wireless may
or all Services which Verizon Wireless may require, and that Verizon Wireless
may contract with other contractors for the procurement of comparable services.
  6.  
PAYMENT AND BILLING.
  6.1  
Prices for performance of this Agreement shall be as set forth on Exhibit D,
Rate Schedule.
  6.2  
Unless otherwise set forth in an Authorization Letter, invoices will be
submitted monthly by Company and will describe the Services rendered during the
invoice period. The invoices will identify all calls handled by Customer Service
Representatives (CSRs) categorized by regular or overtime calls, all long
distance outbound toll charges, training detail and any other authorized
expenses incurred in providing Services to fulfill the requirements of this
Agreement and authorized in advance by Verizon Wireless. The invoices shall be
itemized with details as to all authorized expenses, with receipts for any
expense over $25. Payments of all undisputed amounts shall be made within thirty
(30) days from the date of receipt of each invoice. The parties will work in
good faith to resolve any disputes regarding invoices in a timely manner.
Company shall also provide, within two (2) days following the last day of each
month an accrual, which estimates the total expenses, expected for that current
month. This accrual will be provided through electronic format to the designated
Verizon Wireless project manager.

Proprietary and Confidential.

 

7



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

6.3  
Invoices will be prepared and sent to the following persons and addresses or to
such addresses or persons as designated by Verizon Wireless in each
Authorization Letter:

         
 
  Name:   Donyale Grisson
 
  Title:   Supervisor, Resource Management
 
  Address:   777 Big Timber Road
 
      Elgin, III 60123
 
  Phone:   (847) 289-3845
 
       
 
  and    
 
       
 
  Name:   Ted Kassiotis
 
  Title:   HQ Vendor Manager
 
  Address:   5355 Mira Sorrento Place
 
      San Diego, CA 92121
 
  Phone:   (858) 625-7677

6.4  
The price(s) shall be firm for the term of this Agreement except that Company
may at any time decrease the prices. Company agrees that if Company’s list price
or the price later offered to Verizon Wireless for a Service is lower than the
stated price, then the stated price shall be lowered for the Service provided.
  6.5  
The prices specified in this Agreement are the total prices for the Services to
be provided hereunder, and there shall be no other charges whatsoever. Unless
otherwise specified, the prices set forth in this Agreement include all
incidental costs, including transportation, entertainment and the use of all
necessary tools, products and equipment. The prices include all taxes except
those that Company is required by law to collect from Verizon Wireless. Company
is responsible for all of Company’s own overhead, equipment, tools, telephone
calls, transportation, materials and any costs of any nature unless this
Agreement specifically provides otherwise. Company may not charge Verizon
Wireless for overtime work unless Verizon Wireless authorized the overtime work
in writing in advance.
  6.6  
Taxes. If Company is required by law to collect any federal, state or local
sales, excise or other similar tax from Verizon Wireless with respect to an
amount to be paid by Verizon Wireless for Services provided by Company to
Verizon Wireless under this Agreement, then (i) Company shall bill such tax to
Verizon Wireless in the manner and for the amount required by law, (ii) Verizon
Wireless shall pay such billed amount of tax to Company, and (iii) Company shall
remit such billed amount of tax to the appropriate tax authorities as required
by law; provided, however, that Company shall not bill to or otherwise attempt
to collect from Verizon Wireless any tax with respect to which Verizon Wireless
has provided Company with an exemption certificate, direct pay number, or other
reasonable basis for relieving Company of its responsibility to collect such tax
from Verizon Wireless.

Proprietary and Confidential.

 

8



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

7.  
RECORDS AND AUDITS.
  7.1  
Company shall maintain complete records of all costs payable by Verizon Wireless
under the terms of this Agreement for three (3) years after termination of
Agreement. Such records shall specifically include, but are not limited to,
timesheets. All such records shall be maintained in accordance with recognized
accounting practices.
  7.2  
Company customer service representatives (“CSRs”) will, in an accurate,
professional, ethical and timely manner, update the Verizon Wireless customer
account records to reflect each customer call, including, but not limited to,
indicating in the comment section the following: the CSR’s initials, the reason
for the call, and the action taken. Company will provide monthly, and as
requested, call reports to indicate volume of calls handled. Company
acknowledges that customer account records are maintained by Verizon Wireless
permanently and are subject to subpoena.
  7.3  
Verizon Wireless shall have the right, through its designated representatives,
and upon reasonable notice to examine and audit, at all reasonable times, all
such records and such other records and accounts as may, under recognized
accounting practices, contain information bearing upon the amount payable to
Company hereunder for Services. At the time of notice and in order to facilitate
Company’s cooperation, Verizon Wireless may provide to Company a list of the
types of documents or subject matter which it intends to review, provided that
such notice does not jeopardize the conduct and purpose of the audit. The
correctness of Company’s billing shall be determined by such audits.
  7.4  
Verizon Wireless shall further have the right, through its authorized
representatives, to inspect Company premises and watch Company representatives
providing Services in order to verify Company’s conformance with this Agreement.
Verizon Wireless shall take reasonable efforts to avoid or minimize the
disruption of ongoing Services provided by Company personnel.
  7.5  
Right to Monitor. Verizon Wireless reserves the right to examine, or to have its
authorized agents to examine, all electronic mail messages, files and other data
(“Data”), on Company’s information systems, networks and/or equipment to the
extent that such Data originate, terminate or pass through Verizon Wireless’
information systems networks and equipment. Furthermore, Verizon Wireless
reserves the right to monitor, or to have its authorized agent(s) to monitor,
such activity to determine if access is being abused, Data is secure, Company is
using Verizon Wireless systems only for the purpose of fulfilling Company’s
obligations under this Agreement, and/or if Company is in compliance with the
Verizon Wireless’ security policies in Exhibit J as may be amended from time to
time.
  7.6  
Cooperation in Investigations. Company shall cooperate fully and provide
assistance to Verizon Wireless in the investigation and resolution of any
complaints, claims, actions, or proceedings which may be brought by or involve
any of Company’s employees, agents, subcontractors or other personnel.
  7.7  
Security Testing. Company shall cooperate and participate in such security
testing as deemed necessary by Verizon Wireless to ensure that its customer
information is not vulnerable to unauthorized disclosure or misuse due to
products, services and/or personnel provided by Company.

Proprietary and Confidential.

 

9



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

7.8  
Security Audits. Verizon Wireless shall have the right to conduct risk
assessments or audits of Company’s equipment, systems, network and/or other
facilities that will be used in connection with this Agreement. Verizon Wireless
can nominate an agent to perform audits on behalf of Verizon Wireless. Verizon
Wireless reserves the right to conduct unscheduled audits.
  7.9  
Company is required to complete self audits of their own and their
subcontractor’s (if any) facilities.
  7.10  
Self audits shall identify vulnerabilities in its equipment, systems and/or
other facilities. They shall identify controls to address such vulnerabilities
and assess their adequacy.
  8.  
ACCEPTANCE.

All Services performed under this Agreement shall be performed to the
satisfaction of Verizon Wireless. The acceptance of such Services by Verizon
Wireless shall be a condition precedent to the right of Company to receive
payment in full for such Services.

9.  
WARRANTIES, SERVICES & SUPPORT.

9.1  
Company represents and warrants that:

  9.1.1  
In performing Services, Company will strictly comply with the descriptions and
representations as to the Services (including performance capabilities,
accuracy, completeness, characteristics, specifications, configurations,
standards, functions, and requirements) which appear herein and (if applicable)
its employees will perform Services on time and further that Services will be in
strict accordance with all applicable laws, codes, ordinances, orders, rules and
regulations of local, state, and federal governments and agencies and
instrumentalities, including, but not limited to, applicable wage and hour,
safety and environmental laws, and all standards and regulations of appropriate
regulatory commissions and similar agencies.
    9.1.2  
The Services to be provided by Company under this Agreement shall proceed with
promptness and diligence and shall be executed in accordance with the highest
professional standards in the field, to Verizon Wireless’ satisfaction.
    9.1.3  
All Services performed under this Agreement do not and will not give rise to or
result in any infringement or misappropriation of any patent, copyright, trade
secret, or any violation of any other intellectual property right of any third
party.
    9.1.4  
Company represents, warrants and covenants that no Services shall be provided,
directed, controlled, supervised or managed at, in or through a site located
outside of the United States. Company further represents, warrants and covenants
that no data relating to any such Service shall be stored, at, in or through a
site located outside of the United States without the advance written consent of
Verizon Wireless.
    9.1.5  
Company represents, warrants and covenants that it shall comply with all
applicable FCC rules and regulations governing access to and storage of CPNI, as
defined in 47 U.S.C § 222(h)(1)and 47 C.F.R § 64.2003(c).

Proprietary and Confidential.

 

10



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

  9.1.6  
Company represents, warrants and covenants that it shall immediately notify
Verizon Wireless if it receives a request from a foreign government, entity or
individual for access to or disclosure of any telecommunications or subscriber
related information whatsoever. Company further represents, warrants and
covenants that it shall not provide such access or disclosure without the
express written consent of the DOJ or the authorization of a court of competent
jurisdiction in the United States.
    9.1.7  
Company represents and warrants to Verizon Wireless that the Company software
and Company systems do not contain or will not contain any Self-Help Code or any
Unauthorized Code (defined below) that will allow unauthorized access to or
infection of Verizon Wireless systems. Company shall remove promptly any such
Self-Help Code or Unauthorized Code in the Company software of which it is
notified or may discover. Company shall indemnify Verizon Wireless against any
loss or expense arising out of any breach of this warranty.
       
As used in this Agreement, “Self-Help Code” means any back door, “time bomb”,
drop dead device, or other software routine designed to disable a computer
program automatically with the passage of time or under the positive control of
a person other than a licensee of the program. Self-Help Code does not include
software routines in a computer program, if any, designed to permit the licenser
of the computer program (or other person acting by authority of the licensor) to
obtain access to a licensee’s computer system(s) (e.g., remote access via modem)
for purposes of maintenance or technical support. As used in this Agreement,
“Unauthorized Code” means any virus, Trojan horse, worm, or any other software
routines or hardware components designed to permit unauthorized access to
disable, erase, or otherwise harm software, hardware, or data or to perform any
other such actions. The term Unauthorized Code does not include Self-Help Code.
    9.1.8  
Company also represents and warrants that there are no copy protection or
similar mechanisms within the Company software, which will, either now or in the
future, interfere with the grants made in this Agreement. Furthermore, Company
represents and warrants unless (i) requested in writing by Verizon Wireless and
Verizon Wireless approves Company’s response, or (ii) Company advises Verizon
Wireless in writing that it is necessary to perform valid duties under this
Agreement and authorized in writing by Verizon Wireless, Company software and
Company systems shall: (a) contain no hidden files; (b) not replicate, transmit
or activate themselves and any software without control of an authorized person
operating computer equipment on which it resides; (c) not alter, damage or erase
any data or computer programs without control of an authorized person operating
the computer equipment on which they reside; and (d) contain no encrypted
imbedded key, node lock, time out or other function, whether implemented by
electronic, mechanical or other means, which restricts or may restrict use or
access to any programs or data developed under this Agreement, based on
residency on a specific hardware configuration, frequency of duration of use, of
other limiting criteria (collectively “Illicit Code”). Should any Company
software and Company systems have any of the foregoing attributes, and
notwithstanding anything elsewhere in this Agreement to the contrary, Company
shall be in default of this Agreement, and no cure period shall apply. It is
agreed that a breach of the above representation and warranty will cause
irreparable harm and injury and Verizon Wireless shall be entitled, in addition
to any other rights and remedies it may have at law or in equity, to an
injunction enjoining and restraining Company from doing or continuing to do any
such act and any other violations or threatened violations of the Agreement. In
addition to any other remedies available to it under this Agreement, Verizon
Wireless reserves the right to pursue civil and/or criminal penalties available
to it against the Company.

Proprietary and Confidential.

 

11



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

9.2  
All representations, warranties and covenants of Company contained in this
section shall continue for the term of this Agreement and shall survive its
termination.
  9.3  
Company shall remove from the Project, at Verizon Wireless’ request, any
consultant or employee furnished by Company who, in Verizon Wireless’ opinion,
is incapable, uncooperative or otherwise unacceptable in the execution of the
Services to be provided under this Agreement.
  10.  
TERMINATION.
  10.1  
Verizon Wireless may terminate this Agreement or any Authorization Letter issued
hereunder without cause, effective upon thirty (30) days written notice to
Company and, in such event, Company shall receive payment only for Services
fully performed on or before the date of termination.
  10.2  
This Agreement and/or any Authorization Letter may be terminated by written
notice only, as follows:

  10.2.1.  
By Verizon Wireless for a material breach or default of any of the terms,
conditions or covenants of this Agreement by Company, provided that such
termination may be made only following the expiration of a thirty (30) day
period during which Company has failed to cure such breach after having been
given written notice of such breach. However, at its option, Verizon Wireless
may terminate this Agreement immediately, with no right to cure, if Company
violates the terms of Section 4.4, “Location of Call Centers,” Section 4.5,
“CPNI,” Section 4.6, “Access by or Disclosure to Foreign Governmental
Authorities,” Section 12, “Confidential Information” and Section 14, “Compliance
with Laws,” or any of its obligations to ensure that no Verizon Wireless
customer calls or data relating to such calls are diverted or routed to
facilities located outside of the United States or are disclosed to foreign
governmental authorities.
    10.2.2.  
By Company for a material breach or default of any of the terms, conditions or
covenants of this Agreement by Verizon Wireless, provided that such termination
may be made only following the expiration of a thirty (30) day period during
which Verizon Wireless has failed to cure such breach after having been given
written notice of such breach.

Proprietary and Confidential.

 

12



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

    10.2.3.  
By either party, effective immediately, upon written notice to the other, if any
of the following events occurs:

  a.  
Either party files a voluntary petition in bankruptcy.
    b.  
Either party is adjudged bankrupt.
    c.  
A court assumes jurisdiction of the assets of either party under a federal
reorganization act.
    d.  
A trustee or receiver is appointed by a court for all or a substantial portion
of the assets of either party.
    e.  
Either party becomes insolvent or suspends its business.
    f.  
Either party makes an assignment of its assets for the benefit of its creditors
except as required in the ordinary course of business.

  10.2.4.  
By Verizon Wireless, effective immediately, upon written notice to Company, if
the identity of Company’s business is materially changed by sale of its
business, transfer of control of its outstanding stock, merger or otherwise.

10.5  
Termination of this Agreement shall not affect any Order placed prior to the
date of termination unless otherwise stated. The termination of one
Authorization Letter or this Agreement shall have no operative effect on any
other outstanding Authorization Letter, unless the basis for terminating the
Agreement or Authorization Letter is also the basis for termination of other
outstanding Authorization Letter(s).
  10.6  
In the event that either Party gives written notice of termination under this
Agreement, then, if requested by Verizon Wireless, Company will perform
reasonable transition Services for a period not to exceed one hundred twenty
(120) days after notice of termination. Such transition Services shall be
provided and be chargeable as mutually agreed upon by the Parties.
  10.7  
The foregoing rights are in addition to, and not in limitation of, any other
remedy Verizon Wireless may have at law or equity.
  11.  
INFRINGEMENT.
  11.1  
Company shall indemnify, defend and hold harmless Verizon Wireless, its parents,
subsidiaries and affiliates, and its and their respective directors, officers,
partners, employees, agents, successors and assigns (“Indemnified Parties”) from
all claims, suits, demands, damages, liabilities, expenses (including, but not
limited to, reasonable fees and disbursements of counsel and court costs),
judgments, settlements and penalties of every kind (“IP Claims”) arising from or
relating to any actual or alleged infringement or misappropriation of any
patent, trademark, copyright, trade secret or any actual or alleged violation of
any other intellectual property or proprietary rights arising from or in
connection with the products provided or the Services performed under this
Agreement or their use except to the extent that such infringement is solely
attributable to Verizon Wireless. Notwithstanding anything to the contrary
contained in this Agreement (including, but not limited to Section 20), the
provisions of this Section 11, shall govern the rights of Verizon Wireless and
its Affiliates, shareholders, directors, officers, employees, contractors, and
agents to indemnification for IP Claims.

Proprietary and Confidential.

 

13



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

11.2  
The procedures set forth in Section 20 (Indemnification) shall apply in the case
of any IP Claims hereunder.
  11.3  
Without limitation of Sections 11.1 and 11.2, if sale, use or if applicable,
distribution, of the products or Services becomes subject to an IP Claim,
Company shall, at Verizon Wireless’ option and Company’s expense:

  a.  
Procure for Verizon Wireless the right to use the products and/or Services;
    b.  
Replace the products and/or Services with equivalent, non-infringing products
and/or Services;
    c.  
Modify the products and/or Services so they become non-infringing; or
    d.  
Remove the products and/or Services and refund the purchase price, including
transportation, installation, removal and other incidental charges.

12.  
CONFIDENTIAL INFORMATION.
     
The non-disclosure provisions set forth as Exhibit C shall apply to this
Agreement.
  13.  
PUBLICITY AND DISCLOSURE.
     
Company agrees not to provide copies of this Agreement, or otherwise disclose
the terms of this Agreement, to any third party without the prior written
consent of Verizon Wireless; provided, however, that Verizon Wireless may, upon
advance written notice to Company but without obtaining Company’s consent,
provide copies or make disclosures to prospective purchasers of the business of
Verizon Wireless or of any Affiliate; or for the purpose of obtaining third
party financing; and to any regulatory or judicial body requesting such
information. Company further agrees to submit to Verizon Wireless’ Corporate
Communications Department, for written approval, all advertising, sales
promotion, press releases and other publicity matters relating to the product
furnished and/or the Service performed pursuant to this Agreement, when Verizon
Wireless’ name or mark or the name or mark of any of its partners or Affiliates
is mentioned or language from which the connection of said name or mark may be
inferred or implied. Such requests shall be sent to:
     
Vice President — Corporate Communications
180 Washington Valley Road
Bedminster, New Jersey 07921.
  14.  
COMPLIANCE WITH LAWS.
     
Company shall comply with the provisions of all applicable federal, state,
county and local laws, ordinances, regulations and codes (including procurement
of required permits or certificates) in manufacturing, assembling, selling and
providing products and/or Services and in performing its other obligations under
this Agreement and applicable equal employment opportunity laws, rules and
regulations, which are expressly incorporated herein by reference. Company shall
indemnify and hold Verizon Wireless harmless against all Claims (as defined in
Section 11) arising out of or related to such noncompliance.

Proprietary and Confidential.

 

14



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

15.  
FORCE MAJEURE.
     
Neither party shall be responsible for any delay or failure in performance of
any part of this Agreement to the extent that such delay is caused by reason of
acts of God, wars, revolution, civil commotion, acts of public enemy, embargo,
acts of government in its sovereign capacity, or any other circumstances beyond
the reasonable control and not involving any fault or negligence of the party
affected (“Condition”). If any such Condition occurs, the party affected, upon
giving prompt notice to the other party, shall be excused from such performance
on a day-to-day basis during the continuance of such Condition (and the other
party shall likewise be excused from performance of its obligations on a
day-to-day basis during the same period), provided, however, that the party so
affected shall use its best reasonable efforts to avoid or remove such Condition
and both Parties shall proceed immediately with the performance of their
obligations under this Agreement whenever such causes are removed or cease.
 
If force majeure Condition continues for more than thirty (30) days, then the
party affected may terminate the Agreement or the specific Authorization Letter.
  16.  
ASSIGNMENT.
     
The rights, obligations, and other interests of Company shall not be assigned by
Company, in whole or in part, without the prior written consent of Verizon
Wireless, which shall not be unreasonably withheld, and any purported assignment
of same shall be void.
     
If Verizon Wireless sells, exchanges or otherwise disposes of all or a portion
of the assets of, or Verizon Wireless’ interest in, any business unit in which
products and/or Services are used, then Verizon Wireless shall have the right,
to assign to such third party all applicable licenses, warranties, maintenance
schedules and rights granted under this Agreement with respect to such products
and/or Services; provided that the third party agrees to be bound by all
obligations of Verizon Wireless to Agreement or that pertain to the products
and/or Services.
  17.  
TAXES.
     
Company shall be responsible for the withholding and/or payment, as required by
law, of all federal, state, and local taxes imposed on Company or its employees
by the performance of Services hereunder. Further, Company shall comply with all
federal and state benefits laws applicable to Company or its employees, if any,
including making deductions and contributions for social security and
unemployment tax. Verizon Wireless reserves the right, on reasonable notice, to
inspect or audit Company’s records to ensure compliance with this section.
Company agrees to indemnify Verizon Wireless for any and all sums that are due
and owing for withholding FICA and unemployment or other state and federal
taxes. Company further agrees to make payments to federal and appropriate state
authorities for withholding, FICA and unemployment taxes.

Proprietary and Confidential.

 

15



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

18.  
SUBCONTRACTING.
     
Company shall not use subcontractors to perform the Services under this
Agreement except by prior written consent of Verizon Wireless. Requests by
Company to Verizon Wireless to use subcontractors shall be in writing and shall
specify the Services to be subcontracted and the identity of the proposed
subcontractors. It shall be Company’s responsibility to update Verizon Wireless
as it adds or deletes subcontractors and to ensure that the subcontractors it
uses are in all cases approved by Verizon Wireless. Company accepts full
responsibility for the acts and omissions of subcontractors and of persons
either directly or indirectly employed by them to the same extent as Company is
responsible for the acts and omissions of persons directly employed by Company.
  19.  
PLANT AND WORK RULES AND RIGHT OF ACCESS.
  19.1  
Anyone acting on behalf of one party, including but not limited to employees,
subcontractors, and agents of the Parties, while on the premises of the other,
shall comply with all plant rules, regulations and premises owner’s standards
for security, including (when required by U.S. government regulations)
submission of satisfactory clearance from U.S. Department of Defense and other
federal authorities concerned.
  19.2  
Each Party shall permit reasonable access during normal working hours to its
facilities in connection with the Service. Reasonable prior notice shall be
given when access is required.
  19.3  
Facilities Access. Employees of Company, performing Services pursuant to this
Agreement, who are not on duty shall not be permitted in the secured, Verizon
Wireless dedicated portion of a Company site location where the Project is being
performed. Verizon Wireless reserves the right to request at any time and for
any reason that specific employees, subcontractors, and agents of Company be
removed from and not assigned by Company to perform Services for Verizon
Wireless, and Company acknowledges, agrees and understands that Company will
immediately comply with such request by Verizon Wireless.
  19.4  
Identification Credentials. Verizon Wireless may, at its discretion, require
Company’s employees to exhibit identification credentials that Verizon Wireless
may issue in order to gain access to Verizon Wireless’ premises for the
performance of Services. If, for any reason, any of Company’s employees are no
longer performing work, Company shall immediately inform Verizon Wireless’
representative in the most expeditious manner possible. Notification shall be
followed by the prompt delivery to Verizon Wireless’ representative of the
identification credentials involved.

Proprietary and Confidential.

 

16



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

  19.5  
Computer Access. If Company is given access, whether on-site or through remote
facilities, to any Verizon Wireless computer or electronic data storage system,
Company shall:

  19.5.1  
limit such access and use solely to perform Services within the scope of this
Agreement;
    19.5.2  
not access or attempt to access any computer system, electronic file, software
and systems and/or other electronic resources other than those specifically
required to accomplish the work required under this Agreement;
    19.5.3  
limit such access to those of its employees who are qualified and required,
subject to Verizon Wireless requiring written authorization, to have such access
in connection with this Agreement;
    19.5.4  
strictly follow all Verizon Wireless’ security rules and procedures for use of
Verizon Wireless computer systems, electronic files, software and systems and/or
electronic resources, including but not limited to all supporting standards,
procedures, guidelines and practices;
    19.5.5  
maintain all user identification numbers and passwords disclosed to Company and
any information obtained by Company as a result of Company’s access to and use
of Verzion Wireless’ computer systems, electronic files, software and systems
and/or other electronic resources in strictest confidence, protecting it from
accidental or unauthorized disclosure, misuse, improper alteration or
destruction;
    19.5.6  
exercise the highest ethical standards, which shall not be relieved by the
absence of a contractual obligation or a Verizon Wireless practice, standard,
guideline or procedure covering a particular situation.

19.6  
Verizon Wireless reserves the right to monitor access and use of its computer
systems and/or other facilities by Company, and Company agrees to cooperate with
Verizon Wireless in the investigation of any apparent and/or threatened
unauthorized access and/or use by Company to Verizon Wireless’ computer or
electronic data storage systems or unauthorized release of Confidential
Information by Company, including its employees, agents, subcontractors and/or
other personnel.
  20.  
INDEMNIFICATION.
  20.1  
Company shall defend, indemnify and hold harmless Verizon Wireless, its parents,
subsidiaries and affiliates, and its and their respective directors, officers,
partners, employees, agents, successors and assigns (“Indemnified Parties”) from
any claims, demands, lawsuits, damages, liabilities, judgments and settlements
of every kind, including reasonable fees and disbursement of counsel, (“Claims”)
that may be made: (a) by anyone for injuries (including death) to persons or
damage to property, including theft, resulting in whole or in part from the acts
or omissions of Company or those persons furnished by Company, including its
subcontractors (if any); (b) by persons furnished by Company and its
subcontractors (if any) under Worker’s Compensation or similar acts; (c) by
anyone in connection with or based upon Services provided by Company and its
subcontractors, if any, or contemplated by this Agreement, including Claims
regarding the adequacy of any disclosures, instructions or warnings related to
any such Services; and (d) under any federal securities laws or under any other
statute, at common law or otherwise arising out of or in connection with the
performance by Company contemplated by this Agreement or any information
obtained in connection with such performance. The foregoing indemnification
shall apply whether Company or an Indemnified Party defends such Claim and
whether the Claim arises or is alleged to arise out of the sole acts or
omissions of the Company (and/or any subcontractor of Company) or out of the
concurrent acts or omissions of Company (and/or any subcontractor of Company)
and any Indemnified Parties. Company will not be required to indemnify Verizon
Wireless in respect of Claims arising solely from Verizon Wireless’ negligence,
willful misconduct, infringement or provision to Company for use in its Services
false, or materially misleading information or materials. Company further agrees
to bind its subcontractors, if any, to similarly indemnify, hold harmless, and
defend the Indemnified Parties.

Proprietary and Confidential.

 

17



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

20.2  
Verizon Wireless will provide Company with prompt, written notice of any written
Claim covered by this indemnification and will cooperate appropriately with
Company in connection with Company’s evaluation of such Claim. Company shall
defend any Indemnified Party, at the Indemnified Party’s request, against any
Claim. Promptly after receipt of such request, Company shall assume the defense
of such Claim with counsel reasonably satisfactory to the Indemnified Party.
Company shall not settle or compromise any such Claim or consent to the entry of
any judgment without the prior written consent of each Indemnified Party and
without an unconditional release of all claims by each claimant or plaintiff in
favor of each Indemnified Party.
  21.  
INSURANCE.
  21.1  
Company shall maintain, during the term and each renewal or extension of this
Agreement, at its own expense, the following insurance:

  21.1.1  
Worker’s Compensation and related insurance as prescribed by the law of the
state in which the work is performed; and
    21.1.2  
Employer’s liability insurance with limits of at least $2,000,000 each
occurrence; and
    21.1.3  
Comprehensive general liability insurance (including personal injury insurance)
and professional errors and omissions liability insurance with a minimum limit
of $2,000,000 per occurrence; and
    21.1.4  
Excess liability insurance with a combined single limit of $5,000,000.

21.2  
The insuring carriers shall be rated A- or better by A.M. Best. The insuring
carriers and the form of the insurance policies shall be subject to approval by
Verizon Wireless. Such policies shall be primary and non-contributory by Verizon
Wireless. Verizon Wireless shall be named as an additional insured on all
liability policies except workers compensation. Company shall furnish to Verizon
Wireless certificates of such insurance within ten (10) days of the execution of
this Agreement. The certificates shall provide that thirty (30) days prior
written notice of cancellation or material change of the insurance to which the
certificates relate shall be given to Verizon Wireless. The fulfillment of the
obligations hereunder in no way modifies Company’s obligations to indemnify
Verizon Wireless.
  21.3  
Company shall also require Company’s subcontractor, if any, who may enter upon
Verizon Wireless’ premises to maintain insurance policies with the same coverage
and limits as those listed in Section 21.1 above, and to agree to furnish
Verizon Wireless, if requested, certificates or adequate proof of such
insurance. Certificates furnished by Company’s subcontractor shall contain a
clause stating that Verizon Wireless is to be notified in writing at least
thirty (30) days prior to cancellation of, or any material change in, the
policy.

Proprietary and Confidential.

 

18



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

21.4  
In the event Company is self-insured, in lieu of Certificates of Insurance as
stipulated in Section 21.2 above, Company shall provide to Verizon Wireless such
information as may be required by Verizon Wireless to ensure appropriate levels
of coverage.
  22.  
RELATIONSHIP OF PARTIES.
  22.1  
Each of the Parties to this Agreement shall perform its obligations hereunder as
an independent contractor and nothing herein shall be construed to create any
relationship among the Parties other than one among independent contractors.
Verizon Wireless will not consider such representations as false or misleading
statements, misrepresentations or statements likely to cause confusion with
Verizon Wireless.
  22.2  
Each party shall be solely responsible for the safety and supervision of its
employees, as well as the withholding or payment of all Federal, State and local
Personal Income Taxes, Social Security, Unemployment and Sickness Disability
Insurance and other payroll taxes with respect to its employees. Company agrees
that all persons assigned to provide Services to Verizon Wireless pursuant to
this Agreement shall read and sign a copy of the Verizon Wireless Claims Waiver
attached hereto as Exhibit K.
  22.3  
Notwithstanding the foregoing, Company is authorized to act as a representative
of Verizon Wireless only in so far as required for performance by Company of its
obligations under this Agreement and any Authorization Letter(s).
  23.  
NOTICES.
     
Notices concerning this Agreement shall be in writing and shall be given or made
by means of certified mail, registered mail, or overnight delivery service.
Proper postage and other charges must be pre-paid and notices shall be addressed
to the respective Parties as follows.

         
 
  To Company:   To Verizon Wireless:
 
       
 
  APAC Customer Services, Inc.    
 
  Six Parkway North   As specified per Authorization Letter
 
  Deerfield, IL 60015    
 
  Attention: David LaBonte — Group Vice-    
 
  President-Operations    
 
       
 
  With a copy to:   With a copy to:
 
  APAC Customer Services, Inc.   Verizon Wireless
 
  Six Parkway North   5355 Mira Sorrento Place
 
  Deerfield, IL 60015   San Diego, CA 92121
 
  Attention: General counsel   Attention: Ted Kassiotis
 
      HQ Vendor Manager
 
       

Proprietary and Confidential.

 

19



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

         
 
  And with a copy to:   And with a copy to:  
 
  APAC Customer Services, Inc.
Six Parkway North
Deerfield, IL 60015
Attention: Blair Frankenberg  
Verizon Wireless
295 Parkshore Drive
Folsom, CA 95630
Attention: Beverly House
Manager, Budgets & Reporting
 
       
 
      And with a copy to:
 
       
 
      Verizon Wireless
 
      180 Washington Valley Road
 
      Bedminster, New Jersey 07921
 
      Attention: Procurement Counsel
 
       
 
      And with a copy to:
 
       
 
      Verizon Wireless
 
      One Verizon Place
 
      M. C. 2A1-PRO
 
      Alpharetta, GA 30004
 
      Attention: Director — Procurement Counsel
 
       
 
      And with a copy to:
 
       
 
      the Affiliate that placed the Order if
different than Verizon Wireless

Notices for change in ownership, change in name of firm, or change in mailing
address must be given by Company by mailing to Verizon Wireless within thirty
(30) days of such change. Notices for change in ownership must include the names
of all new owners or officers, registered agent for Service of process and state
of incorporation or organization.

24.  
NONWAIVER.

Either party’s failure to enforce any of the provisions of this Agreement or any
Order, or to exercise any option, shall not be construed as a waiver of such
provisions, rights, or options, or affect the validity of this Agreement or any
Order.

25.  
SEVERABILITY.

If any of the provisions of this Agreement shall be invalid or unenforceable,
then such invalidity or unenforceability shall not invalidate or render
unenforceable the entire Agreement. The entire Agreement shall be construed as
if not containing the particular invalid or unenforceable provision or
provisions, and the rights and obligations of Company and Verizon Wireless shall
be construed and enforced accordingly.
Proprietary and Confidential.

 

20



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

26.  
LIMITATION OF LIABILITY.

EXCEPT FOR CLAIMS OR DEMANDS WITH RESPECT TO THE FOLLOWING: (A) SECTION 11
(INFRINGEMENT); OR (B) SECTION 17 (TAXES); OR (C) SECTION 12 (BREACHES OF
CONFIDENTIALITY OBLIGATIONS) BUT ONLY TO THE EXTENT SUCH CONFIDENTIALITY IS
BREACHED BY WILLFUL DISCLOSURES OR DISCLOSURES CAUSED BY GROSS NEGLIGENCE; OR
(D) SECTION 14 (COMPLIANCE WITH LAWS); OR (E) SECTION 20 (INDEMNIFICATION); OR
(F) SECTION 4.4 (LOCATION OF CALL CENTER(S)); OR (G) SECTION 4.5 (CPNI); OR (H)
SECTION 4.6 (ACCESS BY OR DISCLOSURE TO FOREIGN GOVERNMENTAL AUTHORITIES), IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER, ITS EMPLOYEES, SUBCONTRACTORS,
AND/OR AGENTS, OR ANY THIRD PARTY, FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE DAMAGES, OR LOST PROFITS FOR ANY CLAIM OR DEMAND OF ANY
NATURE OR KIND, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OR BREACH THEREOF.
EXCEPT FOR CLAIMS OR DEMANDS WITH RESPECT TO THE FOLLOWING: (A) SECTION 11
(INFRINGEMENT); OR (B) SECTION 17 (TAXES); OR (C) SECTION 12 (BREACHES OF
CONFIDENTIALITY OBLIGATIONS) BUT ONLY TO THE EXTENT SUCH CONFIDENTIALITY IS
BREACHED BY WILLFUL DISCLOSURES OR DISCLOSURES CAUSED BY GROSS NEGLIGENCE; OR
(D) SECTION 14 (COMPLIANCE WITH LAWS) OR (E) SECTION 20 (INDEMNIFICATION); OR
(F) SECTION 4.4 (LOCATION OF CALL CENTER(S)); OR (G) SECTION 4.5 (CPNI); OR
(H) SECTION 4.6 (ACCESS BY OR DISCLOSURE TO FOREIGN GOVERNMENTAL AUTHORITIES),
IN NO EVENT WILL EITHER PARTY’S LIABILITY TO THE OTHER, WHETHER IN CONTRACT,
TORT OR OTHERWISE, EXCEED AN AMOUNT THAT IS EQUAL TO THE FEES PAID (OR PAYABLE)
BY VERIZON WIRELESS TO COMPANY IN THE TWELVE–MONTH PERIOD IMMEDIATELY PRECEDING
THE DATE OF PRESENTATION OF ANY SUCH CLAIM.

27.  
SECTION HEADINGS.

The headings of the several Articles are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

28.  
SURVIVAL OF OBLIGATIONS.

The respective obligations of the Parties under this Agreement that by their
nature would continue beyond the termination, cancellation or expiration, shall
survive any termination, cancellation or expiration, including, but not limited
to, obligations to indemnify, insure and maintain confidentiality.

29.  
CHOICE OF LAW AND JURISDICTION.

The construction, interpretation and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any conflicts of law principles that would require the
application of the laws of any other jurisdiction and subject to the exclusive
jurisdiction of its federal or state courts in New York.

30.  
ENTIRE AGREEMENT.

This Agreement together with its exhibits and Authorization Letter(s)
constitutes the entire agreement between the Parties and cancels all
contemporaneous or prior agreements, whether written or oral, with respect to
the subject matter of this Agreement. No modifications shall be made to this
Agreement unless in writing and signed by authorized representatives of the
Parties.
Proprietary and Confidential.

 

21



--------------------------------------------------------------------------------



 



Execution Copy
Agreement No. 750-03610-2002

31  
SIGNATURES.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement through
their authorized representatives.

             
CELLCO PARTNERSHIP
      APAC CUSTOMER SERVICES, INC.    
d/b/a Verizon Wireless
           
 
           
/s/ Denny Strigl
      /s/ David LaBonte    
 
           
(Signature of Authorized Agent)
      (Signature of Officer)    
 
           
Denny Strigl 
      David LaBonte    
 
           
(Printed Name of Authorized Agent)
      (Printed Name of Officer)    
 
           
 
      Group Vice President    
(Title)
     
(Title )
   
 
           
 
      1/29/03    
 
(Date)
     
(Date)
   
 
           
 
      /s/ Marc Tanenberg    
 
           
 
      (Signature of Officer)    
 
           
 
      Marc Tanenberg    
 
           
 
      (Printed Name of Officer)    
 
           
 
      Chief Financial Officer    
 
     
(Title)
   
 
           
 
      1/29/03    
 
     
(Date)
   

Proprietary and Confidential.

 

22